     Case 3:20-cv-00502-M Document 9-1 Filed 06/17/20                Page 1 of 1 PageID 60



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHERRI HAYES                                        §
Plaintiff,                                          §
                                                    §
v.                                                  §          Civil Action No. 3:20-cv-00502-M
                                                    §
WAL-MART STORES TEXAS, LLC                          §
Defendant.                                          §

            ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
                        WITHOUT LOCAL COUNSEL

        On this day, came to be considered Plaintiff’s Motion for Leave to Proceed without Local

counsel. The Court is of the opinion that said motion should be GRANTED.

        It is hereby ORDERED that Plaintiff, Sherri Hayes, is hereby granted leave to proceed in the

prosecution of this matter without local counsel.



        SO ORDERED this _____ day of _________________, 2020.


                                                        ________________________________
                                                        JUDGE PRESIDING
